OPINION OF THE COURT
PER CURIAM:
Petitioners seek review of an order of the Federal Trade Commission to cease and desist certain selling practices. The order was issued at the conclusion of an administrative proceeding upon a complaint alleging that petitioners had engaged in unfair methods of competition and unfair and deceptive acts and practices in the interstate sale of vending machines and vending machine supplies, in violation of Section 5 of the Federal Trade Commission Act. 15 U.S.C. § 45(a) (1) (1964). The Commission adopted the initial decision of the hearing examiner as its final order. Petitioners do not contend that the hearing *444examiner’s conclusions with respect to violations of Section 5 are erroneous. They complain only that the cease and desist order is so broad and vague as to render compliance impossible, and goes beyond the relief appropriate in the circumstances. We have reviewed the transcript of proceedings before the hearing examiner and we conclude that the order is well within the area of Commission discretion in framing relief appropriate to termination of the unfair practices found to exist. Federal Trade Commission v. National Lead Co., 352 U.S. 419, 428, 77 S.Ct. 502, 1 L.Ed.2d 438 (1957); Viviano Macaroni Co. v. Federal Trade Commission, 411 F.2d 255, 260 (3 Cir. 1969); Regina Corp. v. Federal Trade Commission, 322 F.2d 765, 769 (3 Cir. 1963); Arrow Metal Products Corp. v. Federal Trade Commission, 249 F.2d 83, 85 (3 Cir. 1957).
The order of the Commission will be affirmed and enforced.